MORROW, Circuit Judge
(concurring in part and dissenting in-part). I concur in the opinion of the majority of the court that the decree should be reversed, but I do not concur in the direction that the bill be dismissed. I am of opinion that the use of an oil or oily liquid in defendants’ separation process in a quantity- not amounting to more than a. fraction of 1 per cent, on the ore is within the express terms of claims 1, 2, 3, and 12 of plaintiffs’ patent, and is an infringement of such patent. But I am of opinion that the use of oil or oily liquid in a quantity amounting to more than a fraction of 1 per cent, on the ore is not within the terms of claims 1, 2, 3, and 12, and is therefore-not an infringement upon plaintiffs’ process, and that a decree should be entered accordingly.
The direction of the Supreme Court in Mineral Separation, Ltd., v. Hyde, 242 U. S. 261, 37 Sup. Ct. 82, 61 L. Ed. 286, is that:
“The patent must be confined to the results obtained by the use of oil within the proportions often described in the testimony and in the claims of the patent as critical proportions, amounting to a fraction of 1 per cent, on-the ore.”
The term “critical proportions” is not used in the claims of the patent, but such proportions were described in the testimony in the Hyde-Case as the application of a small but exact quantity of oil to different ores and always within tire range of the treatment of “a fraction of 1 per cent, on the ore,” never to the -treatment of different ores within the range of “one-half of 1 per cent.,” except in the use of oleic acid and that upon certain ores such as Broken Hill ores. The application ° of the term “critical proportions” in the use of oil on ores generally within a range of “one-half of 1 per cent.” was discovered by counsel for appellant in this case, and so far as appears from the record was revealed to the public for the first time in this court.
The colloquy between Mr. Justice McReynolds and Mr. Kenyon,, counsel for appellant in the Supreme Court in the Hyde Case referred to by Judge ROSS in his opinion related to the use of oleic acid on Broken Hill ores, concerning which I do not understand -that there is any controversy. I think the direction of the Supreme Court that “the patent must be confined to the results obtained by the use-of oil within the proportions * * * 'amounting to a fraction of 1 per cent, on the ore,’ ” means just what it says, and that within such proportions the process described in the patent is held by the Supreme-Cofirt to be a valid discovery protected by the specifications and claims. *249numbered 1, 2, 3, and 12. The Supreme Court does not say that the patent must be confined to the oleic acid claims (claims 5, 6, and 7), nor does it say that the other claims of the patent must be confined to the use of oil in the fraction mentioned in those claims. Had the Supreme Court intended that the scope of the patent should be confined to the use of oil in the proportion not to exceed one-half of 1 per cent, on the ore, it would certainly have said so in so many words, and would not have left it to be inferred that the patent must be confined to results obtained by the use of oil in such proportions as are limited .in claims 5, 6, and 7. For what purpose does the court hold claims 1, 2, 3, and 12 valid? Manifestly, because these claims provide for the use of oil in the proportions “amounting to a fraction of 1 per cent, -on the ore”; that is to say, upon ores generally.
The specifications mention the fact that the ores were not all alike, and that different ores may require the use of different proportions of oily material in order to secure the desired separation of metallif-erous matter from the gangue by the production of a froth. The Supreme Court commenting upon this variation in the requirements of the process said:
“Such variation of treatment must be within the scope of the claims, and the certainty which the law requires in patents is not greater than is reasonable, having regard to their subject-matter. The composition' of ores varies infinitely, each one presenting its special problem, and it is obviously impossible to specify in a patent the precise treatment which would be most successful and economical in each case. The process is one for dealing with a large class of substances and the range ,of treatment within the terms of the claims, while leaving something to the skill of persons applying the invention, is clearly sufficiently .definite to guide those skilled in the art to its successful application, as the evidence abundantly shows.”
The use of oleic acid on Broken Hill ore was the oil and the ore of the discovery, and the proportion of the oil used is described in claims 5, 6, and 7, but how about the use of other oils on other than Broken Hill ores? The proportions required for oleic acid on Broken Hill ores had been determined by actual tests, but other oils and other ores had not been fully tested and the application of the process might require a different proportion of oily material upon a different class of ores. To meet such a contingency, claims 1, 2, 3, and 12 call for the use of an oil or oily liquid “amounting to the fraction of 1 per cent, on the ore.” Furthermore, in declaring claims 9, 10, and 11 invalid, the Supreme Court clearly did so because such claims were not confined to the use of oil “amounting to a fraction of 1 per cent, on the ore.” The claim was for the use of “a small quantity of oil,” which might be a quantity more than “a fraction of 1 per cent, on the ore.”
The validity of the other claims in controversy having been sustained upon their limitation of the use of oil within the proportion “amounting to a fraction of 1 per cent, on the ore,” it followed that claims 9, 10, and 11 were'held invalid because they were not so confined, and were therefore too broad. The disclaimer accordingly disclaims from claims 9, 10, and 11 of the patent “any process of concentrating powdered ores, excepting where the results obtained are the results ob*250tained by the use of oil in a quantity amounting to a fraction of 1 per cent, on the ore.” Such language was strictly in accordance with the decision of the Supreme Court, and I think a sufficient rejection of the excess from the invention claimed, leaving the patent in the form limited by the opinion of the Supreme Court.
With respect to the objection that the disclaimer was not filed in time, the mandate of the Supreme Court became effective January 13, 1917, decreeing the patent to be invalid as to claims 9, 10, and 11, but valid as to the other claims in issue. On March 28, 1917, the plaintiffs filed their disclaimer, some time before the right to petition for a rehearing in the Supreme Court had expired. Considering the importance of the procedure to be followed, the residence of the pat-entees in another country, and the consequent delay in communication, the date of filing was not unreasonably delayed.